Gunter, Justice.
This is an appeal from a judgment based on a jury verdict after a trial. The judgment granted specific performance of a contract to purchase real estate. The appellant has enumerated several errors, but her main contention is that the trial court overruled her motion, made prior to trial, that attorneys representing the appellee should be disqualified on the ground of conflict of interest.
Prior to trial the trial judge conducted a hearing on the motion to disqualify, heard evidence, and then denied the motion. He found that the attorneys sought to be disqualified had not been involved in any matters inconsistent with or adverse to their representation of their client in the case to be tried, and that they had not been the recipients of any confidential information pertinent to the case to be tried.
Having reviewed the appellant’s contentions and the record, we agree with the trial judge. There was no basis for disqualification in this case, and the denial of the motion was not erroneous.
The rules with respect to disqualification of opposing counsel in a case in this state are well set forth in the following decisions: Tucker v. Murphy, 114 Ga. 662 (40 SE 836) (1902); Clifton v. State, 187 Ga. 502 (2 SE2d 102) (1939); Tilley v. King, 190 Ga. 421 (9 SE2d 670) (1940); Bugg v. Chevron Chemical Co., 224 Ga. 809 (165 SE2d 135) (1968); Park v. State, 225 Ga. 618 (170 SE2d 687) (1969); Womble v. Womble, 228 Ga. 10 (183 SE2d 747) (1971) ; Ray v. Beneventi, 229 Ga. 209 (190 SE2d 514) (1972) and Corvair Furniture Mfg. Co. v. Bull, 125 Ga. App. 141 (186 SE2d 559) (1971).
The appellant’s other three enumerated errors are wholly without merit.
Appellee’s request for damages against the appellant for delay is denied.

Judgment affirmed.


All the Justices concur. Hill, J., not participating.

Tom K. Smith, for appellant.
Billy W. Walker, Smith & Harrington, Will Ed Smith, for appellees.